DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant filed a response and provided Exhibit A, B, and C on 11/16/2022.  

Response to Arguments
Applicant's arguments filed have been fully considered but were found unpersuasive. 
	Applicant’s arguments are primarily pertaining to:
the nonwoven-film-film laminate of Bormann in view of Bormann ‘147 provides an improved laminate that would change the principle operation of the laminate in the prior art and would not be functionally equivalent to a single film laminate (Remarks, Page 2-3);
Bormann teaches away from using multiple layers to produce a film which is as thin as possible (Remarks, Page 4);
The concept of film-film laminate in Bormann ‘147 cannot by imported into Bormann without using the process conditions of Bormann ‘147 (Remarks, Page 5-6);
The “duplication of parts” rationale does not provide a basis in Bormann' 147 or Bormann '484 to introduce a step to join two starting film webs into Bormann '484 to form a multi-layered web (Remarks, Page 5-7 and Exhibit A and B). 


As to (1), Examiner concurs the nonwoven-film-film laminate of Bormann in view of Bormann ‘147 provides an improved laminate. Examiner notes the nonwoven-film and nonwoven-film-film laminate of Bormann ‘147 are functionally equivalent because both laminate structures are used for the same functions as personal hygiene articles (Bormann, [0001] and [0012] and Bormann ‘147, Col 1, Ln 1-12). Bormann ‘147 discloses different conceivable combinations for use for personal hygiene applications, such as nonwoven-film-nonwoven, film-film, etc. (Col 3, Ln 42-48). These combinations are equivalent laminates for personal hygiene applications.

Examiner disagrees that the modification of Bormann in view of Bormann ‘147 would change the principle operation of the laminate, as the nonwoven-film-film laminate of Bormann in view of Bormann ‘147 is capable of being utilized for personal hygiene applications. 


	As to (2), Applicant argues Bormann teaches away from using multiple layers because it teaches utilizing thin films: "it is the object of the invention to produce even thinner films than are obtainable, for example, according to EP-A-1 716 830, in order to save on raw materials, and which can be further processed into hygiene products.”

	Applicant argues “in order to achieve films which are as thin as possible, one would naturally start with a film which is as thin as possible, and would not be motivated to increase the thickness of the film by adding multiple layers together. See the Declaration, section 7. As such, Bormann '484 teaches away from the use of multiple starting films added together, and there is no suggestion or motivation to make modification proposed by the Examiner.”
Applicant argues “in order to achieve films which are as thin as possible, one would naturally start with a film which is as thin as possible, and would not be motivated to increase the thickness of the film by adding multiple layers together.” 

	Examiner respectfully disagrees. While Bormann may desire to produce a thin film to save raw material, Bormann does not teach away from any alternatives to utilizing “even thinner films.” On the contrary, Bormann teaches “the starting film web may consist of one or a plurality of layers, it may also be mono- and/or co-extruded, there being no limitation with regard to the number of layers used” [0034]. In other words, Bormann does not teach away from utilizing films that are “as thin as possible.” 

Furthermore, the prior art’s mere disclosure of thin films does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed (MPEP 2143.01). Nothing in Bormann teaches the proposed modification of a duplicated film would have resulted in a laminate with undesirable properties. 

Examiner argues concluding that a statement of benefits to utilizing a thin film as  a direct teaching away from alternatives is a flawed assumption. Examiner notes Applicant recites:
“Due to the manufacture of films with thin thicknesses, the invention enables raw material savings, thereby contributing to saving resources and sustainability. As a result, it contributes to protecting the environment. This applies to films in the hygiene sector and to  hygiene sector and to other applications, especially applications where the films are used to a large extent as components of disposable products.” [0090]

Applicant’s statement of utilizing thin films to reduce raw material is nearly identical to Bormann’s recitation of producing even thinner films that are obtainable in order to save on raw materials, a mere statement of the advantages to utilizing thin films. Applicant clearly discloses utilizing multi-layered thin films. Therefore, a mere recitation of the benefits of reducing raw material by utilizing thin films does not teach away from any alternatives to using thin films. 


As to (3), Examiner disagrees the concept of film-film laminate of Bormann ‘147 cannot by imported into Bormann without using the process conditions of Bormann ‘147 (Remarks, Page 5-6).

Examiner notes the rejection relies upon Bormann in view of Bormann ‘147, where Bormann ‘147 provides motivation for duplicating the existing film of Bormann. Bormann in view of Bormann ‘147 does not incorporate the film composition or process parameters of Bormann ‘147. 

Given that the film of Bormann is duplicated in the laminate in the combination Bormann in view of Bormann ‘147, one of ordinary skill in the art would have recognized the composition of the duplicated film of Bormann would be identical to the composition of the film of Bormann. One of ordinary skill in the art would have been motivated to utilize the process parameters of Bormann for the duplicated film of Bormann in view of Bormann ‘147, as the process parameter specific to the material of Bormann should be applied to the duplicated film. In other words, one of ordinary skill in the art would not have been motivated to use process parameters of Bormann ‘147 in the process utilizing the film composition of Bormann.  


As to (4), Bormann ‘147 teaches jointly guiding webs, including a film web, through the heating roller for bonding (Figure 1; Col 6, Ln 54- Col 7, 3). One of ordinary skill in the art would have been motivated to process the two duplicated starting film webs of Bormann in view of Bormann ‘147 jointly over a heating roller and through a cooled roller nip as taught in Bormann ‘147 in order to bond the film webs and produce the laminate. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-10, 12, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bormann (PG-PUB 2014/0248484) in view of  Bormann ‘147 (WO2006/024394, US 7,947,147 relied upon for English Translation). 
Regarding claim 1, Bormann teaches a process for producing a multi-layered film web from a starting film web of thermoplastic polymer material, the starting film web comprising at least one low-melting polymer component and at least one high-melting polymer component [0018], the process comprising the following steps (Figure 1 and [0008]):
 producing a film web produced by blown film extrusion, cast extrusion or a combination of blown film extrusion and cast extrusion [0033]-[0034], 
passing the film webs up to their partly molten state, in which in the starting film web, the at least one low-melting polymer component exists in the molten liquid state, and the at least one high-melting polymer component does not exist in the molten liquid state [0015], jointly over at least one heating roller ([0037] and [0044]), and 
passing the multi-layered, partly molten film web through a cooled roller nip ([0042], [0044], and Figure 1).
		
Bormann teaches if apart from the first roller, the second roller as well is designed as a heating roller, that, in addition, a non-woven fabric web may jointly be passed over this second heating roller and be passed jointly with the film web through the cooled roller nip, such that a non-woven fabric-film laminate is obtained [0010]. 
Bormann teaches the film webs and laminates produced are for use in the hygiene and medical sector [0012]. 

Bormann does not explicitly teach utilizing two starting film webs. 

Bormann cites WO2006/024394 (US 7,947,147 relied upon for English Translation relied upon and hereinafter referred to as Bormann ‘147) for discussion on a manufacture of laminates of film and non-woven laminates [0004]. 

Bormann ‘147 discusses the number of webs to be laminated is not limited; however, the necessary heating of the webs, for example through a heating cylinder, must be ensured before said webs reach the cooled nip. It is not only possible to laminate nonwovens with films, but also any conceivable combination (e.g. nonwoven-nonwoven; nonwoven-film-nonwoven; film-film; etc.) (Col 3, Ln 43-48).  Bormann teaches producing these laminates for use as personal hygiene articles (Col 1, Ln 1-12) and produced by a process of heating, stretching, and cooling (Figure 1). 
It would have been obvious to one of ordinary skill in the art to duplicate the film in the nonwoven-film laminate of Bormann to produce a nonwoven-film laminate of Bormann ‘147 comprising two film webs, a functionally equivalent laminate for use in the hygiene field as taught by Bormann ‘147. One of ordinary skill in the art would have been motivated to process the two starting film webs jointly over a heating roller and through a cooled roller nip, as Bormann ‘147 teaches jointly guiding webs through the heating roller. 
Furthermore, the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04). Therefore, merely duplicating the film web in the process of Bormann, without any new or unexpected result, is obvious to one of ordinary skill in the art. 

Regarding claim 2, Bormann in view of Bormann ‘147 teaches the process as applied to claim 1, wherein the at least two starting film webs are identical or different (Bormann, [0033]).  

Regarding claim 3, Bormann in view of Bormann ‘147 teaches the process as applied to claim 1, wherein the at least two starting film webs are two starting film webs produced by blown film extrusion (Bormann, [0033]) and the webs are formed from blow extruding a film tube, cutting open the tube in a longitudinal direction, and winding the films onto two rollers (Bormann, [0056]), wherein the films would inherently be fed into the heating roller separately or jointly to (Bormann, Figure 1). 

Regarding claim 4, Bormann in view of Bormann ‘147 teaches the process as applied to claim 1, wherein each starting film web comprises 15 to 85% by weight of low-melting polymer component and 85 to 15% by weight of high-melting polymer component, based on 100% by weight of low-melting and high-melting polymer components (Bormann, [0018]).  

Regarding claim 5, Bormann in view of Bormann ‘147 teaches the process as applied to claim 1, wherein each starting film web comprises at least one polyethylene as the low-melting 3ME1 27828229v.1National Stage of PCT/EP2017/056837Docket No.: 120559-00302Amendment dated September 7, 2018First Preliminary Amendment polymer component and at least one polypropylene as the high-melting polymer component (Bormann, [0018]). 

Regarding claim 6,  Bormann in view of Bormann ‘147 teaches the process as applied to claim 1, wherein each starting film web is heated to 5 to 20°C below the crystallite melting point of the at least one high-melting polymer component (Bormann [0018], [0030]). 
 
Regarding claim 7, Bormann in view of Bormann ‘147 teaches the process as applied to claim 1, wherein the rollers forming the cooled roller nip are driven at a higher velocity than the at least one heating roller (Bormann, [0040]).   

Regarding claim 8, Bormann in view of Bormann ‘147 teaches the process as applied to claim 1, wherein the multi-layered film web is stretched between the at least one heating roller and the cooled roller nip at a stretching ratio of at least 1:1.2 (Bormann, [0038]-[0040]).

Regarding claim 9, Bormann in view of Bormann ‘147 teaches the process as applied to claim 1, wherein the multi-layered film web is subjected to cooling in the cooled roller nip to at least 10 to 30°C below the crystallite melting point of the at least one low-melting polymer component of each starting film web (Bormann, [0032]).  

Regarding claim 10, Bormann in view of Bormann ‘147 teaches the process as applied to claim 1, wherein the starting film webs contain filler, in an amount of 10% to 90% by weight, each based on 100% by weight of the starting film web (Bormann, [0031]).  

Regarding claim 12, Bormann in view of Bormann ‘147 teaches the process as applied to claim 1, wherein at least one starting film web is, in the course of its production, stretched in the machine or transverse direction or in the machine and transverse direction (Bormann, [0038]).

Regarding claim 16, Bormann in view of Bormann ‘147 teaches the process as applied to claim 1, wherein the multi-layered film web is stretched between the at least one heating roller and the cooled roller nip, at a stretching ratio of at least 1:1.5 (Bormann, [0038]-[0039]).
  
Regarding claim 17, Bormann in view of Bormann ‘147 teaches the process as applied to claim 1, wherein the multi-layered film web is stretched between the at least one heating roller and the cooled roller nip, at a stretching ratio of at least 1.2 (Bormann, [0038]-[0038]).  

Regarding claim 18, Bormann in view of Bormann ‘147 teaches the process as applied to claim 1, wherein the starting film webs contain filler, in an amount of 20% to 80% by weight, each based on 100% by weight of the starting film web (Bormann, [0031]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bormann (PG-PUB 2014/0248484) in view of Bormann ‘147 (WO2006/024394, US 7,947,147 relied upon for English Translation), as applied to claim 1, with Abed (PG-PUB 2010/0062231) and Kaufman (PG-PUB 2010/0068484) applied as evidence only. 
Regarding claim 11, Bormann in view of Bormann ‘147 teaches the process as applied to claim 10, wherein the films are gas-permeable or breathable and pores may be formed during the stretching process [0031]. Bormann teaches using calcium carbonate as a filler [0031]. 
Bormann in view of Bormann ‘147 does not explicitly teach at least one starting film web is microporous.  
Abed teaches breathability can be imparted by selection of materials to make the film, by being porous, by having holes formed through the film, and so on. Breathability can alternatively be imparted during the production of the composite of this invention, such as by stretch activation. The films can be made from moisture permeable or moisture impermeable materials. Some films are made breathable by adding micropore developing filler particles to the film during the film forming process. A micropore developing filler is meant to include particulates and other forms of materials which can be added to a polymer and which will not chemically interfere with or adversely affect the extruded film made from the polymer but are able to be uniformly dispersed throughout the film [0022]. 
Kaufman teaches to allow the passage of vapor through the diaper and into the environment while holding liquid, a "breathable" outer cover is often employed that is formed from a nonwoven web laminated to a film, and the film contains a filler (e.g., calcium carbonate) that causes a series of micropores to develop in the film when stretched [0001].
One of ordinary skill in the art at the time of the effective filing date of the invention would have realized that the calcium carbonate in the film of Bormann would cause micropores in the film when stretched and fed into the heating roller, as evidenced by Abed and Kaufman. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewisef extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-10, 12, and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10 of U.S. Patent No. 10,221,166 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10,221,166 B2 recites all limitations of the instant claim 1 except for “producing the at least two starting film webs by blown film extrusion, cast extrusion or a combination of blown film extrusion and cast extrusion.” 
Bormann ‘147 discusses the number of webs to be laminated is not limited; however, the necessary heating of the webs, for example through a heating cylinder, must be ensured before said webs reach the cooled nip. It is not only possible to laminate nonwovens with films, but also any conceivable combination ( e.g. nonwoven-nonwoven; nonwoven-film-nonwoven; film-film; etc.) (Col 3, Ln 43-48).  Bormann teaches producing these laminates for use as personal hygiene articles (Col 1, Ln 1-12) and produced by a process of heating, stretching, and cooling (Figure 1). 
It would have been obvious to one of ordinary skill in the art to duplicate the film in the nonwoven-film laminate of U.S. Patent No. 10,221,166 B2 to produce a nonwoven-film laminate comprising two film webs, a functionally equivalent laminate for use in the hygiene field as taught by Bormann ‘147. One of ordinary skill in the art would have been motivated to process the two starting film webs jointly over a heating roller and through a cooled roller nip, as suggested by Bormann ‘147.  
Furthermore, the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04). Therefore, merely duplicating the film web in the process of Bormann, without any new or unexpected result, is obvious to one of ordinary skill in the art. 
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10 of U.S. Patent No. 10,221,166 B2 in view of Bormann ‘147 (US 7,947,147), Abed (PG-PUB 2010/0062231) and Kaufman (PG-PUB 2010/0068484) applied as evidence only
The ‘166 patent in view of Bormann ‘147 does not explicitly teach at least one starting film web is microporous.  
Abed teaches breathability can be imparted by selection of materials to make the film, by being porous, by having holes formed through the film, and so on. Breathability can alternatively be imparted during the production of the composite of this invention, such as by stretch activation. The films can be made from moisture permeable or moisture impermeable materials. Some films are made breathable by adding micropore developing filler particles to the film during the film forming process. A micropore developing filler is meant to include particulates and other forms of materials which can be added to a polymer and which will not chemically interfere with or adversely affect the extruded film made from the polymer but are able to be uniformly dispersed throughout the film [0022]. 
Kaufman teaches to allow the passage of vapor through the diaper and into the environment while holding liquid, a "breathable" outer cover is often employed that is formed from a nonwoven wen laminated to a film, and the film contains a filler (e.g., calcium carbonate) that causes a series of micropores to develop in the film when stretched [0001].
One of ordinary skill in the art at the time of the effective filing date of the invention would have realized that the calcium carbonate in the film of U.S. Patent No. 10,221,166 B2 would cause micropores in the film when stretched and fed into the heating roller, as evidenced by Abed and Kaufman. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HANA C PAGE/Examiner, Art Unit 1745